     Case 2:13-cv-01591-DJH-DMF Document 248 Filed 11/14/18 Page 1 of 3



 1    Mark Brnovich
      Attorney General
 2
      Michelle C. Lombino, No. 016252
 3    Assistant Attorney General
      2005 N. Central Ave
 4    Phoenix, Arizona 85004-1592
      Telephone: (602) 542-1610
 5    Fax: (602) 542-7670
      E-mail: michelle.lombino@azag.gov
 6
      Attorney for Defendants Jasso, Pacheco, and Thompson
 7
 8                       IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE DISTRICT OF ARIZONA

10
      David M. Garcia,                            No. CV 13-01591-PHX-DJH (DMF)
11
                    Plaintiff,
12                                                DEFENDANTS JASSO, PACHECO, AND
      v.                                          THOMPSON’S RESPONSE TO MOTION
13                                                        TO STAY CASE
      Charles Ryan, et al.,
14
                    Defendants.
15
16           Defendants Minerette Jasso, Martin Pacheco, and Ian Thompson (collectively,
17    “ADC Defendants”) respond to Defendants Corizon Health, Inc., Smalley, Ende, Riaz,
18    Rojas, Lewis, and Tucker’s (collectively, “Corizon Defendants”) Motion to Stay Case
19    (Doc. 242).
20           The Corizon Defendants request a complete stay of all proceedings in this case
21    pending resolution of Plaintiff’s appeal (the “Wexford Appeal”) of summary judgment in
22    favor of Wexford. (Id.) ADC Defendants join in the request to the extent that it seeks
23    stay of any trial in this case pending resolution of the Wexford Appeal. They oppose any
24    stay of discovery related to Plaintiff’s claims against ADC Defendants and ADC
25    Defendants’ defense of his claims. They also oppose any stay of the filing of dispositive
26    motions by ADC Defendants.
27           Plaintiff’s claims against ADC Defendants and against Wexford and Corizon
28    Defendants are based on different legal theories. He alleges a threat to safety and failure
     Case 2:13-cv-01591-DJH-DMF Document 248 Filed 11/14/18 Page 2 of 3



 1    to protect claim against ADC Defendants. (Doc. 98 at 30.) His claims against Wexford
 2    and the Corizon Defendants relate to medical care. (Id. at 28-29, 31-32.) The other
 3    parties to this case would thus have little to gain from a stay of discovery and of
 4    dispositive motions insofar as they relate to Plaintiff’s claim against ADC Defendants,
 5    and their defense of those claims. In contrast, ADC Defendants would be prejudiced if
 6    they are precluded from filing dispositive motions in this case, which has been pending
 7    for over five years.
 8           ADC Defendants request that the Court stay any trial in this case pending
 9    resolution of the Wexford Appeal, and deny any stay of discovery related to         (i)
10    Plaintiff’s claims against ADC Defendants and ADC Defendants’ defense of his claims,
11    and/or (ii) the filing of dispositive motions by ADC Defendants.
12
13           RESPECTFULLY SUBMITTED this 14th day of November, 2018.
14
                                                  Mark Brnovich
15                                                Attorney General
16
17                                                /s/Michelle C. Lombino
                                                  Michelle C. Lombino
18                                                Assistant Attorney General
                                                  Attorney for Defendants
19
20
21
22
23
24
25
26
27
28


                                              2
     Case 2:13-cv-01591-DJH-DMF Document 248 Filed 11/14/18 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on November 14, 2018, I electronically transmitted the
 3    attached document to the Clerk of the Court using the ECF System.
 4          This document and the Notice of Electronic Filing were automatically served on
 5    the same date to the following, who are registered participants of the CM/ECF System:
 6    Robert T. Mills, Esq.
      Sean A. Woods, Esq.
 7    Mills and Woods Law PLLC
      5055 North 12th Street, Suite 101
 8    Phoenix, AZ 85014
      Attorneys for Plaintiff
 9
      Anthony J. Fernandez
10    Dustin A. Christner
      Alyssa R. Illsley
11    QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
      2390 E. Camelback Road, Suite 440
12    Phoenix, Arizona 85016
      afernandez@qpwblaw.com
13    Dustin.Christner@qpwblaw.com
      Alyssa.Illsley@qpwblaw.com
14    Attorneys for Defendant Corizon Health, Inc.
15    Kevin C. Nicholas
      Michael B. Smith
16    LEWIS BRISBOIS BISGAARD & SMITH LLP
      Phoenix Plaza Tower II
17    2929 North Central Ave. Suite 1700
      Phoenix, Arizona 85012-2761
18    Kevin.Nicholas@lewisbrisbois.com
      Attorneys for Defendant Thomas Rawa, M.D.
19
      Randy J. Aoyama, Esq.
20    Bradley L. Dunn, Esq.
      Hinshaw & Culbertson LLP
21    2375 East Camelback Road, Suite 750
      Phoenix, AZ 85016
22    Attorneys for Defendant Dottie Baker
23
      s/ L. Fuentes
24    Secretary to Michelle C. Lombino
      #7465814
25
26
27
28


                                              3
